     Case 3:20-cv-02187-LAB-DEB Document 12 Filed 01/15/21 PageID.106 Page 1 of 2



1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                               UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12     ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
       individual,
13                                         DEFENDANT EASY DAY STUDIOS
14                 Plaintiff,              PTY LTD’S NOTICE OF MOTION
                                           AND MOTION TO STRIKE
15     v.                                  PLAINTIFF’S COMPLAINT
16                                         PURSUANT TO CALIFORNIA CODE
       EASY DAY STUDIOS PTY LTD,
                                           OF CIVIL PROCEDURE § 425.16
17     an Australian proprietary limited
       company; REVERB                     Date:      March 15, 2021
18     COMMUNICATIONS, INC., a             Time:      11:15 a.m.
19     California corporation; and DOES    Crtrm:     14A
       1-25 INCLUSIVE,                     Judge:     Hon. Larry A. Burns
20
21                 Defendants.

22
23
24
25
26
27
28

       DEFENDANT EASY DAY’S NOTICE OF MOTION AND MOTION TO STRIKE
                       PURSUANT TO C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12 Filed 01/15/21 PageID.107 Page 2 of 2



 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on March 15, 2021, at 11:15 a.m. or as soon
 3 thereafter as the matter may be heard by the Honorable Larry A. Burns in Courtroom 14A
 4 of the above-entitled Court, located at 333 West Broadway, San Diego, California 92101,
 5 Defendant Easy Day Pty Ltd. (“Easy Day”) will and hereby does move the Court for an
 6 order striking Plaintiff’s claims asserted against Easy Day for violation of California
 7 Civil Code § 3344 and violation of the common law right of publicity, pursuant to
 8 California Code of Civil Procedure § 425.16, and awarding Defendant Easy Day its
 9 attorneys’ fees and costs incurred in defending against Plaintiff’s meritless claims.
10          This Motion is based on this Notice and Motion, the attached Memorandum of
11 Points and Authorities, the Request for Judicial Notice, the Declarations of Robert S.
12 Freund, Jeff Goforth, and Dain Hedgpeth and their respective accompanying exhibits, the
13 pleadings and other matters on file in this action, any oral argument that the Court may
14 entertain at the hearing, and upon such other and further matters as may come before the
15 Court.
16
17
18 DATED: January 15, 2021                 ROBERT FREUND LAW
19
20                                   By    /s/ Robert S. Freund
                                           Robert S. Freund
21                                         Attorneys for Defendant
22                                         EASY DAY STUDIOS PTY LTD

23
24
25
26
27
28
                                                 1
       DEFENDANT EASY DAY’S NOTICE OF MOTION AND MOTION TO STRIKE
                       PURSUANT TO C.C.P. § 425.16
